Citation Nr: 1114707	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back disorder (initially adjudicated as low back pain with degenerative changes and radicular pain and distribution of first sacral root).

2.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disorder (initially adjudicated as residual, neck injury with disc herniation at C3-4 and disc protrusion at C5-6).

3.  Entitlement to a separate compensable evaluation for a tender/painful scar, as a manifestation of the service-connected low back disorder.

4.  Entitlement to a separate compensable evaluation for bladder dysfunction, as a manifestation of the service-connected low back disorder. 

5.  Entitlement to a total disability rating for compensation based on individual unemployability ("TDIU").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an April 2004 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in New York, New York, which denied the Veteran's claim of entitlement to higher disability evaluations for his low back and cervical spine disorders, continuing the current 40 percent evaluation for his low back disability and the 20 percent evaluation for his cervical spine disability.

In July 2006, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge at the New York RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered these matters.  In April 2007, the Board remanded this case for additional evidentiary development.  After the case was returned to the Board, in March 2009, the Board once again remanded the claims in order to obtain updated VA treatment records and to afford the Veteran additional notification of the evidentiary requirements necessary to substantiate his claims pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this regard, the Board notes that the appellant has claimed that he did not receive Vazquez notice.  See Veteran's letter, August 2010.  However, in September 2009, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") vacated that portion of the decision, in which the United States Court of Appeals for Veterans Claims ("Court") had required VA to notify a claimant of alternative diagnostic codes or potential evidence concerning the Veteran's activities of "daily life" in increased ratings claims.  As such, the issue of Vazquez notification no longer applies to the Veteran's claims.  In July 2010, the Appeals Management Center ("AMC") issued a Supplemental Statement of the Case ("SSOC"), in which it continued to deny the Veteran's claims.  The claims folder has been returned to the Board for further appellate proceedings.

The issues of entitlement to service connection for a bilateral upper extremity disorder; schizophrenia; depression as secondary to a service-connected disability; and consideration of Paragraph 30 benefits with regard to surgical procedures that were rendered for an service-connected disability have been raised by the record  in the July 2006 hearing transcript.  Although the April 2007 Board remand referred these issues for consideration, it appears that they have not been adjudicated by the Agency of Original Jurisdiction ("AOJ").  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 percent for a cervical spine disorder; a separate compensable evaluation for a tender/painful scar, as a manifestation of the service-connected low back disorder; a separate compensable evaluation for bladder dysfunction, as a manifestation of the service-connected low back disorder; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC in Washington, DC.  The Veteran will be notified if additional action is required on his part.



FINDING OF FACT

Throughout the period on appeal, the Veteran's low back disorder has been manifested by objective and/or subjective findings no greater than mild to moderate tightness of the lumbar muscle area; forward flexion of the thoracolumbar spine to 50 degrees; extension of the thoracolumbar spine to 20 degrees; lateral flexion of the thoracolumbar spine to 20 degrees bilaterally; lateral rotation of the thoracolumbar spine to 20 degrees; combined range of motion of the thoracolumbar of 150 degrees; lumbar spine additionally limited (to 0 degrees) by pain, but not additionally limited by fatigue, weakness, lack of endurance or incoordination; and findings of daily flare-ups-ups brought on by cold weather, activity, prolonged walking, sitting or standing. 


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for an evaluation in excess of 40 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letters dated December 2003, May 2007 and May 2010, the Veteran received notice of the information necessary to substantiate his claim for an increased rating for his low back disorder, which indicated that he should provide evidence showing that the disability increased in severity.  The letters further provided notice of the types of evidence, both lay and medical, that could be submitted in support of a claim for an increased rating, and advised him of what VA would do to assist him in obtaining evidence.  In addition, the May 2007 and May 2010 letters afforded the Veteran appropriate notice per Dingess/Hartman, supra.
      
      
b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and VA spine examination reports dated December 2003 and October 2008.  There is also a December 2003 VA neurology examination report.  Additionally, the claims file contains the Veteran's statements and hearing testimony in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.

Review of the December 2003 spine examination report reveals that the VA examiner did not have access to the Veteran's claims folder.  He did, however, perform a complete physical evaluation, including eliciting from the Veteran his history of spinal complaints and symptoms, and provided clinical findings detailing the results of the examination findings.  In this regard, the Board notes that the Court has held that the absence of a claims file review does not necessarily render an examination inadequate or reduce the probative value of the examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, however, because service connection had already been established and the current appeal arose from a claim for an increased rating, the lack of a review of the Veteran's prior treatment records was not inherently harmful.  Nonetheless, in October 2008, the Veteran was afforded a second VA spine examination.  Review of this examination report shows that the examiner reviewed the Veteran's relevant treatment reports, including his service and post-service treatment records, elicited from the Veteran his history of complaints and symptoms, and provided clinical findings detailing the results of the examination.  For these reasons, the Board concludes that the examination reports are adequate upon which to make a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2010).  Separate Diagnostic Codes ("DC") identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2010).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue, and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2010).

The evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2010).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40 (2010).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: less movement than normal; more movement than normal; weakened movement; excess fatigability; incoordination; impaired ability to execute skilled movements smoothly; and pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Court has held that the Board must determine whether there is evidence of weakened movement, excess fatigability, incoordination, or functional loss due to pain on use or flare-ups when the joint in question is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. § 4.40.  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The fact that the revised criteria include symptoms such as pain, stiffness, aching, etc., if present, means that evaluations based on pain alone are not appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury, in which both the functions affected and the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  
38 C.F.R. § 4.71a, DCs 5235 to 5243, Note (2) (2010); see also Plate V.  Id.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The Veteran's low back disorder has been evaluated under DC 5243, intervertebral disc syndrome.  Although the Veteran has consistently maintained that he experiences continuous low back pain, in a recent, undated letter (purportedly written in August 2010), he stated that his neck pain had increased, but averred "my back pain are [sic] the same." 

In December 2003, pursuant to his claim of an increased disability evaluation, the Veteran was afforded a VA spine examination.  During the evaluation, he denied experiencing any incapacitating episodes and complained of tightness in the lower lumbar spine on forward flexion at 45 degrees.  He also denied the use of any assistive devices for ambulation or the use of low back or neck braces.  Range of motion studies revealed forward flexion of thoracolumbar spine was to 70 degrees with tight hamstrings; extension was to 30 degrees; lateral flexion was to 25 degrees bilaterally; and lateral rotation was to 30 degrees bilaterally without complaints of pain or discomfort.  The combined range of motion of the thoracolumbar spine was 240 degrees, which is normal.  Repetitive range of motion of the thoracolumbar spine was unchanged with unchanged complaints of discomfort.  There was no favorable ankylosis of the entire thoracolumbar spine.  A July 2003 MRI of the lumbar spine revealed broad-based left paracentral disc herniation at L5/S1 in contact with the left S1 nerve root; however, the examiner noted that there was no strong root dysfunction noted clinically.  The Veteran was diagnosed with chronic low back pain syndrome.  

Following the VA examination, and pursuant to the Veteran's Notice of Disagreement with the disability rating, the RO obtained VA treatment records dated December 1996 to August 2004.  A review of these reports, however, reveals that the Veteran manifested no symptoms that would warrant a higher disability evaluation.

During a December 2003 VA neurology evaluation, the Veteran denied any episodes of bower or bladder incontinence.  He further reported that he had never been seen by a neurologist and had not undergone physical therapy in many years.  Following an examination and review of pertinent treatment records, including the July 2003 lumbar MRI, the examiner diagnosed the Veteran with left-sided sciatica secondary to disc herniation at L5/S1 in contact with the left S1 nerve root.  However, the examiner specifically noted that, despite the MRI findings, the Veteran's neurologic examination was normal.

In February 2006, the Veteran underwent low back surgery at the Manhattan VA Medical Center ("VAMC") for a left L5/S1 herniated disc.  The surgical report noted that, although he reported having experienced bladder incontinence during the six-month period prior to the surgery, this had improved after he was placed on medication.  Treatment notes in the months immediately following the procedure indicate that the Veteran reported that his low back pain was "somewhat improved," but he still experienced sciatica into his lower extremities.  An April 2006 MRI report revealed that his lumbar degenerative joint disease remained unchanged.  

Subsequent VA treatment reports from 2007 show that the Veteran complained of persistent pain with numbness, but denied weakness, as well as bladder/bowel dysfunction.  

In October 2008, he was afforded a second VA spine examination.  As noted above, the VA examiner stated that her review included the pertinent claims folder records, including the previous VA examination and treatment reports and those for the Veteran's February 2006 low back surgery.  She noted that there was no significant change from a July 2006 MRI.  The Veteran reported that he experienced constant low back pain, which he rated as being 8 out of 10 (with 10 being the worst), as well as daily flare-ups-ups of low back pain increased by cold weather, activity and prolonged sitting, standing or walking, relieved by narcotic medication.  In addition, contrary to his previous statements during 2007 VA clinical evaluations, he now denied numbness and tingling in his lower extremities.  He further denied bowel or bladder issues and weakness in his legs and said that, although he had previously used a cane for ambulation, he now used no assistive devices.  He also said that he did not use a neck or back brace and could walk a quarter of a mile before needing to stop and rest.  He also reported that he was independent in his activities of daily living, but said that his back problems prevented him from working.  Upon examination, the Veteran ambulated with a normal gait and there was no gross muscular atrophy or deformity of the spine.  There was a 7-inch surgical scar in the low back area with findings of tenderness on palpation of the surrounding area and tightness of the muscle; however, the scar itself was noted as being clean, dry and intact.  Range of motion studies of the thoracolumbar spine revealed forward flexion to 50 degrees; extension to 20 degrees; bilateral lateral flexion to 20 degrees; and bilateral lateral rotation to 20 degrees with "cracking" upon movement.  The combined range of motion for the thoracolumbar spine was 150 degrees.  There was no favorable ankylosis of the entire thoracolumbar spine.  Sensory functions were found to be grossly intact.  The Veteran reported no incapacitating episodes within the previous 12 months.  On repetitive range of motion, there was pain in the lower back without any decreased range of motion, and no fatigue, weakness, lack of endurance or incoordination.  The examiner diagnosed the Veteran with chronic low back pain syndrome with degenerative joint disease at the L5/S1 and disc bulge at the L3/L4 and L4/L5 area.  She further opined that, while the Veteran's low back pain moderately affected his function, his low back pain was stable with no neurological deficits or bowel/bladder issues, and that he could walk a quarter of a mile without assistive devices.  She concluded that the Veteran was stable and said that she agreed with the findings of the previous spine examiner's report.  

Although there are no additional VA treatment records subsequent to the October 2008 VA examination, a July 2009 lumbar spine x-ray report noted findings of mild to moderate osteoarthritic changes, no radiographic evidence of old or recent fractures, and no parevertebral soft tissue swelling.  As noted above, however, in 2008, the Veteran reported no increase or worsening of his low back disorder or low back pain.

III.  Conclusion

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 40 percent for the Veteran's low back disorder has not been met at any time during the current appeals period.  

In this regard, as noted above, the Board observes that, during the initial December 2003 VA examination, the Veteran's forward flexion of thoracolumbar spine was to 70 degrees with tight hamstrings; extension was to 30 degrees; lateral flexion was to 25 degrees bilaterally; and lateral rotation was to 30 degrees bilaterally without complaints of pain or discomfort.  The combined range of motion of the thoracolumbar spine was 240 degrees, which is normal.  During the October 2008 examination, forward flexion of the thoracolumbar spine was to 50 degrees; extension was to 20 degrees; bilateral lateral flexion was to 20 degrees; and bilateral lateral rotation was to 20 degrees with "cracking" upon movement.  The combined range of motion for the thoracolumbar spine was 150 degrees.  Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees warrants a 20 percent rating under DC 5243 (2010).  Thus, pursuant to the criteria of DC 5243, the Veteran does not warrant even a 40 percent disability rating for his low back disorder, let alone a higher, 50 percent disability rating, which requires a finding of unfavorable ankylosis of the entire thoracolumbar spine.  

In this respect, as noted above, throughout the appeals period, there has been no evidence that the Veteran had unfavorable or favorable ankylosis of the entire thoracolumbar spine, the latter of which would warrant a 40 percent rating under DC 5243.  It appears, based on the Veteran's complaints of pain during the December 2003 VA examination, that the AOJ continued the Veteran's 40 percent disability rating (instead of proposing a decrease in the disability evaluation) based solely on his complaints of pain, which it took into consideration in determining the overall level of severity of the Veteran's disability.  The Board concludes, however, that based on the fact that the General Rating Formula for Diseases and Injuries of the Spine specifically requires the aforementioned criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching, the Veteran's complaints of continuing pain (including complaints of daily pain flare-ups of the lumbar spine) are not enough to warrant an increased disability evaluation under DC 5243.

Moreover, the Board also observes that a higher disability evaluation for the Veteran's service-connected low back disorder is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  In this regard, the evidence of record reveals that, during both the December 2003 and October 2008 VA spine examinations, the Veteran denied having experienced any incapacitating episodes within the previous 12-month period.  As previously discussed, in order to warrant a disability evaluation of 60 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, there must be evidence that the veteran experienced incapacitating episodes having a total duration of at least six weeks during the prior 12-month period.  Here, as there is no such evidence, a higher disability rating is not applicable.

The Board has also considered whether other diagnostic codes are applicable to the Veteran's low back disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The remaining diagnostic codes under the General Rating Formula for Diseases and Injuries of the Spine are DC 5235 (vertebral fracture or dislocation); DC 5236 (sacroiliac injury and weakness); DC 5237 (lumbosacral or cervical strain); DC 5238 (spinal stenosis); DC 5239 (spondylolisthesis or segmental instability); DC 5240 (ankylosing spondylitis); DC 5241 (spinal fusion); and DC 5242 (degenerative arthritis of the spine).  The claims folder reveals that the Veteran has not been diagnosed with any of the disorders covered by diagnostic codes 5235 through 5241.  The only other diagnostic code applicable to the Veteran's low back disorder (diagnosed most recently as chronic low back pain syndrome with degenerative joint disease at the L5/S1 and disc bulge at the L3/L4 and L4/L5 area) is DC 5242.  However, under diagnostic code 5003, degenerative arthritis established by 
x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved.  See 38 C.F.R. § 4.71a.  Only when the limitation of motion is non-compensable under such diagnostic code(s) does DC 5003 provide for a disability rating of 10 percent.  In this case, because the Veteran's current evaluation for his low back disorder exceeds the 10 percent available under DC 5003, an increased evaluation under DC 5242 for degenerative arthritis of the spine is not applicable.

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the Veteran's continuous reports of chronic low back pain.  See DeLuca v. Brown, supra.  However, review of the most recent VA examination report shows that the examiner, after having considered the Veteran's contentions of daily flare-ups of low back pain, noted that, upon repetitive motion, there was no evidence of reduced range of motion, lack of endurance, weakened movement, excess fatigability or incoordination.  Moreover, although she noted that the Veteran's disability moderately affected his function, as noted, she found that he reported no incapacitating episodes due to his low back disorder.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected low back disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In summary, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for an increased disability evaluation for his low back disorder.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application, as the Veteran's symptomatology during the course of this appeal has not been shown to be of greater severity than the currently-assigned rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to a schedular evaluation in excess of 40 percent for a low back disorder is denied.  


REMAND

A.  Entitlement to an evaluation in excess of 20 percent for a cervical spine disorder.

The Veteran contends that his service-connected cervical spine disability is of greater severity than the current 20 percent rating contemplates.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.

Under the VCAA, VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

As noted above, the Veteran was last afforded a VA cervical spine examination in October 2008.  He has since reported that his neck pain has increased.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  However, the Court has also held that a veteran is entitled to a new VA examination where there is evidence, including his statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the Veteran has alleged a worsening of his disability, the Board finds that another VA examination is warranted.

In addition, the Board notes that the most recent VA treatment reports of record are dated July 2007.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the [VA] Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated treatment reports pertaining to the Veteran's cervical spine disability.   

B.  Entitlement to a separate compensable evaluation for a tender/painful scar, as a manifestation of the service-connected low back disorder.

The Board observes that, during the October 2008 VA spine examination, the examiner noted a 7-inch midline scar (resulting from the Veteran's lumbar spine surgery) with localized tenderness on palpation "around the scar."  It is unclear, however, whether the examiner meant that the tissue around the scar was tender or that the scar itself was tender.  

In this regard, the Board notes that the criteria for evaluating scars is found at 
38 C.F.R. § 4.118, DCs 7800-7805 (2010).  Under DC 7801, scars, other than of the head, face or neck, that are deep or that cause limited motion warrant a 10 percent rating when the scar(s) cover an area or areas exceeding 6 square inches (39 sq. cm.).  DC 7804 provides that a 10 percent disability rating is also warranted for a tender and painful superficial scar.  DC 7805 provides for scars, other (including linear scars), and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  

Here, as noted above, because it is unclear whether the Veteran's low back surgical scar causes limitation of motion, is tender or painful, or manifests other symptoms, the Board finds that an updated examination is necessary to clarify the issue.  

Also, because, as noted above, the most recent VA treatment reports of record are dated July 2007, any updated treatment reports pertaining to the Veteran's low back (to include any dermatology examinations) that would allow for information concerning the condition of his surgical scar should be obtained.  


C.  Entitlement to a separate compensable evaluation for bladder dysfunction, as a manifestation of the service-connected low back disorder.

Review of the Veteran's February 2006 low back surgery report reveals that he reported having experienced bladder incontinence during the six-month period prior to the procedure, which he said had subsequently improved after he was placed on medication.  

In this regard, the General Rating Formula for Diseases and Injuries of the Spine, Note (1), states that, when evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  

Here, although the Veteran was afforded two VA spine examinations, there is no indication that he was queried concerning any bladder or bowel abnormalities that may have resulted from his low back disorder.  Accordingly, the Board finds that an updated examination is necessary to obtain an opinion concerning precisely how long the Veteran's bladder dysfunction was present, and whether it was the result of his service-connected low back disorder.  

D.  Claim of entitlement to TDIU.

During the July 2006 Board hearing, the Veteran reported that he is unemployed and can no longer work due to his disabling spinal conditions.  The Veteran has therefore raised the issue of TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court recently held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for 

increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In this case, as noted above, the record indicates that the Veteran is currently unemployed.  While the appellant has been afforded several VA examinations, an opinion as to his unemployability and the effect of his service-connected spinal disabilities on his employability was not rendered.  In addition, opinions have not been obtained concerning the condition of his post-surgical low back scar and the extent and cause of his previously-reported bladder dysfunction.  The Board therefore finds that the appellant should be afforded an appropriate VA examination to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected spinal disorders and/or other service-connected disability.  In this regard, the Board notes that it has referred several claims of entitlement to service connection, which, if granted, may impact his eligibility to TDIU.  Accordingly, these issues must be adjudicated prior to scheduling the Veteran for additional examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected cervical spine and low 

back disorders (to specifically include any reports or references to a post-surgical scar) since July 2007 and associate with the claims folder.  Any negative response must be noted in the claims folder.

2.  Ensure compliance with the VCAA and afford the Veteran the opportunity to submit additional argument and evidence and to request a hearing on the claim for TDIU.

3.  The RO/AMC should schedule the Veteran for VA examination with a qualified examiner to determine (a.) the severity of his service-connected cervical spine disorder, and (b.) the current symptomatology (if any) pertaining to his 7-inch post-surgical lower back scar, (c.) the length of time the Veteran experienced bladder and/or bowel dysfunction symptoms and whether or not such symptoms were secondary to his service-connected low back disorder, and (d.) the effect of his service-connected disabilities on his employability.  For the examination(s), the examiner must be provided with the Veteran's complete claims folder and he or she must note in the examination report that the claims folder has been reviewed.  

a.)  For the cervical spine examination, any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The clinician should also elicit from the Veteran his history of neck symptomatology and treatment and note that, in addition to the medical evidence, the Veteran's lay history has been considered by the examiner in his or her findings.  The examination 

report should specifically state the degree of disability present in the Veteran's cervical spine, to include the current ranges of motion, and any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also specify if favorable or unfavorable ankylosis is present in the cervical spine.  Any and all opinions must be accompanied by a complete rationale.

b.)  For the scar evaluation, the exact size, shape, color, and extent of scars (including measurement of width and length) should be reported. Describe any tenderness of the scar. Mention should be made of skin texture in the area of scarring, whether the scar is elevated or depressed, whether scars are attached to underlying bone, joint, muscle, or other tissues, and whether there is loss of tissue under the scar.  Color photographs are advisable and careful measurements of each scarred area should be reported.

c.)  For the bladder/bowel examination, the examiner should determine whether, at any time during the course of the current appeal (i.e., from October 2002 forward) the Veteran was diagnosed with bladder or 

bower dysfunction and, if so, whether such disorder(s) was the result of his service-connected low back disability.  If a bladder or bowel disorder is found to exist or to have existed at any time during the current appeal, the examiner should specifically discuss the cause, frequency and severity of such symptoms, to include bladder or bowel incontinence.  Any and all opinions must be accompanied by a complete rationale.

d.)  For the TDIU evaluation, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially gainful employment solely as a result of his service-connected disabilities.  Any and all opinions must be accompanied by a complete rationale.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


